REASONS FOR ALLOWANCE
Claims 1-2, 4-13, and 15-17 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The previously indicated allowable Claim 3 was incorporated into independent claim 1 as discussed in page 7 in Applicant’s Remarks.   The specific limitations of “the second gear member having a first gear in meshing engagement with the first gear member and a second gear in meshing engagement with a third gear member connected with the ball nut assembly, the third gear member being connected to the ball nut assembly and rotatable with the ball nut assembly relative to the steering member” (original claim 3) are not anticipated or made obvious by the prior art of record in the examiner’s opinion as stated in the previous office action. Specifically, the feature of having a second gear member (42) having a first gear (40) that meshes with a first gear member (32) and a second gear (48) that meshes with a third gear member (50) that's connected to and rotates with the ball nut (52) is not present in the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                       

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611